DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (US 2013/0013252).
Regarding independent claim 1, Ono teaches a backlight unit (Fig. 1, Element 1) comprising a plurality of light emitting units (Fig. 1, Element 11); and a reflector (Fig. 2, Element 113) including a plurality of reflector units (Fig. 2, Elements 114/115) foamed and having spaces for receiving the plurality of light emitting units (11), respectively, wherein each light emitting unit (11) includes an LED package (Fig. 2, Element 111) mounted on a substrate (Fig. 2, Element 12); and a light diffusion layer (Fig. 2, Element 112) formed with a groove (Fig. 3A, Element 1121) on an opposite surface of the substrate (12) in the LED package (111) and having an outer circumferential surface which faces an inner surface of the reflector unit (113), wherein the space is expanded as the space is away from the substrate, and wherein a wall (115) defining the space 
Regarding claim 6, Ono teaches an inner surface of the wall (115) including an inclined surface inclined with respect to an optical axis direction of the light emitting unit (11), and wherein each of a boundary between the LED package (111) and the light diffusion layer (112) and a top surface of the light diffusion layer (112) faces the inclined surface.
Regarding claim 7, Ono teaches each of a bottom surface of the LED package (111), a boundary between the LED package (111) and the light diffusion layer (112), and a top surface of the light diffusion layer (112) spaced apart from the wall (115), wherein a first distance between the bottom surface of the LED package (111) and the wall (115) is shorter than a second distance between the boundary and the wall (115), and wherein a third distance between the top surface of the light diffusion layer (112) and the wall (115) is longer than the second distance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 2013/0013252) in view of Kameshima (US 2022/0037567)
Regarding claim 2, Ono teaches the limitations of independent claim 1 discussed earlier.  Ono also teaches the LED package including an LED chip light source (Fig. 4, Element 111a) but fails to exemplify a phosphor to surround a top surface and an outer circumference of the LED chip light source, and wherein the light diffusion layer is formed on a top surface of the phosphor.
Kameshima teaches a light emitting module including an LED package (Fig. 2, Element 10) having an LED chip light source (Fig. 2, Element 15), and a phosphor (¶ [0056]) to surround a top surface and an outer circumference of the LED chip light source (15), and wherein a light diffusion layer (Fig. 2, Element 13) is formed on a top surface of the phosphor.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the LED package of Ono with phosphor, as taught by Kameshima, for converting light emitted by the LED chip.
Regarding claim 3, Kameshima teaches the light diffusion layer (13) as a TiO2 coating layer applied to the top surface of the phosphor (¶ [0054]).
Regarding claim 4, Kameshima teaches a shape of a longitudinal-section of the groove (13a) as a triangular shape (Fig. 2), and extends in a stripe shape from one end of the light diffusion layer (13) to an opposite end of the light diffusion layer (13).
Regarding claim 5, Kameshima teaches the groove (13a) having a cross shape when viewed from above the light diffusion layer (Fig. 1B).
Regarding independent claim 8, Ono teaches a display device (Fig. 1, Element 100) having a backlight unit (Fig. 1, Element 1) comprising a display panel (Fig. 1, 
Ono teaches the limitations of independent claim 8 discussed earlier but fails to exemplify the top surface of the light diffusion layer as a flat surface, wherein a distance between the top surface of the light diffusion layer and the optical sheet is uniform.
Kameshima teaches the top surface of the light diffusion layer (13) being a flat surface (Fig. 2).
Therefore, it would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the 
Regarding claim 9, Kameshima teaches the LED package (10) including an LED chip light source (15); and a phosphor (¶ [0056]) to surround a top surface and an outer circumference of the LED chip light source (15), and wherein the light diffusion layer (13) is formed on a top surface of the phosphor.
Regarding claim 10, Kameshima teaches the light diffusion layer (13) as a TiO2 coating layer applied to the top surface of the phosphor (¶ [0054]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Song (US 9,971,197) teaches a backlight assembly with light source module including reflection adjustment pattern.  Chae (US 9,823,507) teaches a display device with a lens having an aspheric upper surface.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        22 March 2022